El Juez Asociado Señob Cóbdoya Dávila,
emitió la opinión del tribunal.
Con fecha 5 de septiembre de 1928 los albaceas testamen-tarios y administradores judiciales interinos de la herencia de don Francisco María Franceschi incoaron contra la cor-poración Knights of Columbus Building Association of San Juan, Puerto Rico, un procedimiento ejecutivo en cobro de un crédito por la cantidad de $45,000 de principal, intereses a razón del 8 por ciento anual desde el 14 de septiembre de 1927 hasta el 14 de agosto de 1928, ascendentes a $2,400; in-tereses legales sobre dichos intereses desde la radicación del procedimiento ejecutivo, intereses estipulados a razón de 8 por ciento anual sobre el capital de $45,000 desde el 14 de agosto de 1928 hasta su definitivo pago, y un crédito adicio-nal de $2,000 para costas, gastos, desembolsos y honorarios de abogado. El inmueble hipotecado, que aparece descrito en la demanda, fué adjudicado a la sucesión de don Francisco María Franceschi, la acreedora hipotecaria, por la cantidad de $25,000.
La corporación deudora, Knights of Columbus Building Ass’n. of San Juan, Puerto Rico, solicitó la nulidad del proce-dimiento ejecutivo en juicio declarativo por razones que es innecesario consignar. Los demandados reconvinieron y con-trademandaron a la corporación mencionada, solicitando que en el caso de que prosperara la acción de nulidad se condenara a dicha corporación a satisfacer a los demandados además de las cantidades reclamadas en el procedimiento ejecutivo hipo-tecario la suma de $5,000 con sus intereses a razón del 8 por ciento anual desde el 14 de marzo de 1928 hasta su pago total, más la suma de $300 para costas, gastos y honorarios de abo-gado, importe de una segunda hipoteca otorgada por la deman-dante a favor del causante de los demandados. Se liquidaron los intereses y a instancias de la deudora hipotecaria se otorgó en 26 de agosto de 1927 esta segunda hipoteca, y se prorrogó hasta el 14 de julio de 1937 la primera hipoteca que había de vencer en 14 de julio de 1932, habiéndose reducido los intere-*94ses de la primera hipoteca a $150 mensuales desde el día 14 de octubre de 1927 hasta el 14 de marzo de 1928. Desde esta fecha en adelante los interses deberían satisfacerse tal como aparece de la escritura original de constitución de hipoteca, o sea a razón del 8 por ciento anual.
La corte inferior declaró con lugar la demanda y decretó la nulidad del procedimiento ejecutivo, condenando a los de-mandados a restituir a la demandante el inmueble objeto de la hipoteca. También se declaró con lugar la reconvención y contrademanda, condenando a la demandante a satisfacer a los demandados, como condición precedente a la restitución del inmueble, la cantidad de $45,000 de principal, $2,400 de inte-reses devengados hasta el día 14 de agosto de 1928, intereses legales sobre dichos intereses desde la radicación del procedi-miento ejecutivo el 5 de septiembre de 1928 hasta su definitivo pago, intereses estipulados a razón del 8 por ciento anual sobre el principal de $45,000 desde el día 14 de agosto de 1928 hasta su definitivo pago, más $5,000, importe de la se-gunda hipoteca, con intereses del 8 por ciento anual a partir del 14 de abril de 1928 hasta su definitivo pago, según se es-tipuló en la escritura de su constitución.
Los demandados interpusieron recurso de apelación contra el pronunciamiento declarando con lugar la demanda; la de-mandante apeló también contra la parte de la sentencia de-clarando con lugar la reconvención y contrademanda. Los demandados han presentado moción ante esta corte alegando que el recurso interpuesto por la demandante es frívolo y solicitando su desestimación.
 La corporación apelante se opone a la moción de desestimación por varias razones que pasamos a considerar. En primer término se alega que se ha declarado con lugar por la corte inferior una contrademanda sobre cobro de dinero dentro de una acción dirigida única y exclusivamente por la demandante para obtener la nulidad de un procedi-miento sumarísimo hipotecario. Suponemos que la deman-dante se refiere a la segunda hipoteca constituida a favor del *95causante de los demandados por la cantidad de $5,000. Esta hipoteca se constituyó sobre el mismo inmueble hipotecado con el propósito de conceder una prórroga que expiraba el día 14 de julio de 1937. Los demandados alegan que si no se inscribió fué porque la demandante, a pesar de las ges-tiones del acreedor, dejó de entregar la certificación del acuerdo pie la junta de directores de dicha corporación, para presentarla en el Registro junto con dicha escritura de pró-rroga, requisito indispensable para su inscripción. El he-cho de que no se haya inscrito esta segunda hipoteca en el registro de la propiedad no puede privar a los demandados del derecho de recobrar de la demandante la cantidad que le-gítimamente les debe. Los demandados no pudieron recla-mar por la vía sumaria del procedimiento ejecutivo la refe-rida suma de $5,000, porque no se cumplió con el requisito de la inscripción, pero ni estuvieron impedidos entonces ni están impedidos hoy de reclamar en un juicio plenario el pago de un crédito reconocido en documento público por la deman-dante, garantizado por el inmueble originalmente hipotecado, e últimamente relacionado con la primera hipoteca, puesto que constituye una prórroga de la misma.
Se alega además por la corporación apelante que la corte de distrito la condenó al pago de intereses de la deuda principal, hasta que sea satisfecha, a pesar de que del contrato de hipoteca aparece que esos intereses sólo se devengarían hasta el 14 de julio de 1932. La demandante incurre en un error manifiesto. En la escritura garantizando el primer préstamo se dice que este préstamo se verifica por el plazo de siete años a partir del 14 de julio de 1925, y para vencer en igual día del año 1932. Se añade que el referido préstamo devengará intereses a razón del 8 por ciento anual, pagaderos el día úl-timo de cada mes. En la escritura otorgada en 26 de agosto de 1927, prorrogando la fecha del vencimiento de la obliga-ción hasta el día 14 de julio de 1937, se fijan los intereses que han de pagarse a partir del mes que ha de vencer en 14 de octubre de 1927 hasta el mes que ha de vencer el 14 de marzo *96de 1928, y se agrega que a partir de la mensualidad que ha de vencer el 14 de abril de 1928 dichos intereses deberán sa-tisfacerse tal como aparece de la escritura original de cons-titución de hipoteca, o sea a razón de 8 por ciento anual.
Arguye la corporación apelante que la sentencia de la corte inferior ha exonerado a los demandados del pago de costas a pesar de que la temeridad de éstos al oponerse a la demanda de nulidad fué manifiesta. El error fundamental alegado en la demanda se basa en que los albaceas y admi-nitradores judiciales de la herencia de Francisco María Fran-ceschi no tenían ni obtuvieron de corte competente autori-zación legal expresa para promover el procedimiento ejecu-tivo hipotecario ni tenían personalidad ni capacidad legal para demandar, ni podían asumir la representación de los herederos del causante Francisco María Franceschi. Consta en autos que estos herederos, después de radicado el escrito inicial y de expedida la orden de requerimiento se personaron en el procedimiento ejecutivo y solicitaron que se les hiciera parte en el mismo, autorizando a los administradores judi-ciales, don José Arcílagos y don Marcos Yecchini, para que continuasen unidos a ellos, figurando como partes en el pro-cedimiento. La corte declaró con lugar la solicitud y desde ese momento los herederos demandados figuraron como partes en el procedimiento en unión de los administradores judicia-les. Sin adelantar juicio alguno acerca del efecto que haya podido tener la comparecencia de los herederos en el proce-dimiento ejecutivo, entendemos que en presencia de estos he-chos, satisfactoriamente probados, no es posible imputar mala fe y tachar de temerarios a los demandados.
Alega además la demandante que se la ha condenado a pagar intereses legales sobre intereses, a pesar de que nin-gún contrato existe sobre ese particular entre las partes. La sentencia condena a pagar intereses legales sobre dichos in-tereses desde la radicación del procedimiento ejecutivo el 5 de septiembre de 1928, hasta su definitivo pago. El artículo 1062 de nuestro Código Civil, edición de 1930, dispone que *97los intereses vencidos devengarán el interés legal desde qne son judicialmente reclamados aunque la obligación haya guar-dado silencio sobre este punto. No se trata en este caso de un contrato entre comerciantes ni de la prestación de una cosa destinada a actos de comercio.
Hemos examinado detenidamente' la sentencia ape-lada. Todas las cantidades que la demandante queda obli-gada a pagar a los demandados, como condición precedente a la restitución del inmueble, se deben legítimamente por dicha demandante a los referidos demandados.
Estamos convencidos de que se trata de una apelación com-pletamente frívola. Hemos abrigado algunas dudas acerca de la procedencia de desestimar el recurso interpuesto por la demandante sin que los demandados hayan desistido de la apelación por ellos interpuesta. Recordamos, sin embargo, que el abogado de los demandados, Sr. Henry G-. Molina, du-rante la vista de esta moción de desestimación, hizo saber a esta corte que se proponía desistir del recurso promovido por los demandados en caso de que prosperase la moción de fri-volidad. Ambos recursos están íntimamente relacionados y no procedería desestimar aisladamente ninguno de ellos. Se-guros'como estamos de que el abogado de los demandados espera nuestra decisión para, en caso de serle favorable, de-sistir de su apelación como anunciara en corte abierta, de-claramos con lugar la moción presentada por los demandados para que se desestime el recurso interpuesto por la deman-dante.